Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of marble slabs similar in all material respects to those the subject of United States v. General Shipping & Trading Co. et al. (44 C. C. P. A. 168, C. A. D. 656), the merchandise was held dutiable as follows: (1) The items marked “A” at 7 cents per superficial foot under paragraph 232 (b), as modified, supra; (2) the items marked “B” at 8 cents per superficial foot under said modified paragraph; and (3) the item marked “C” at 9)4 cents per superficial foot under said modified paragraph.